Lindsay, J.
In this case we can discover no error in the verdict and judgment in the district court. There is no assignment of errors in the record. The defendant sets up a defense in his answer which, if an exception had been taken to it by the plaintiff in the court below, (except as to $21,) which the answer alleges was embraced in the note sued on by mistake, would have been stricken out by the court by a proper ruling.
All the facts were known to the obligors at the time of the execution of the note sued on, according to the admission in his answer, except the $21, yet he executed it with the verbal understanding at the time, with the agent of the obligee, that the account for which it was given should be adjusted at some future time. This verbal understanding cannot be indulged in the pleading to qualify the written obligation; and as there was no proof offered to show the mistake of $21 in the amount of the note which was executed and delivered, the judgment is
Aeeirmed.